Citation Nr: 0319614	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from September 1968 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1997 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 20, 1998, the veteran appeared and testified by 
videoconference at a personal hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

In June 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in June 2003.


REMAND

The Board notes that, during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the appellant has not been notified by 
VA in specific terms as to the evidence which would be needed 
to substantiate her claim and whether VA or the claimant is 
expected to attempt to obtain and submit such evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and that the claimant has "not less than 30 days to respond 
to the notice" is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case in order to satisfy VA's duty to notify 
the appellant.

Furthermore, for the reasons stated below, the Board finds 
that further action is necessary to fulfill VA's duty to 
assist the veteran in the development of facts pertinent to 
her claim.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2002).

In addition, 38 C.F.R. § 3.304(f)(3) (2002) provides:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

In the instant case, the veteran has contended that she 
suffers from PTSD as a result of a claimed stressor during 
her brief period of active service.  In written statements 
and in personal hearing testimony, she has stated that, 
during her basic training, at night another female soldier 
got into her bunk on several occasions and touched her.  She 
has stated that she told her sergeant about the claimed 
incidents but that the sergeant didn't believe her.  The 
veteran's service medical records are entirely negative for 
any complaint, finding, or diagnosis related to a personal 
assault.  The veteran has stated that in service she had an 
upset stomach due to "nerves" immediately after the claimed 
incidents.  Although her service medical records contain a 
note in November 1968 that she was seen for vomiting and 
diarrhea, there was no notation at that time that the veteran 
had been assaulted or was in emotional distress.  The 
veteran's service personnel records are likewise negative for 
any report of the claimed stressful incidents.  

In accordance with 38 C.F.R. § 3.304(f)(3) (2002), the 
veteran has been afforded an opportunity to identify any 
other sources of information which might corroborate her 
account of the claimed stressors.  She has stated that: in 
August 1969, several months after her separation from active 
service, she was seen at the Holzer Medical Center, 
Gallipolis, Ohio; she told hospital personnel about the 
claimed incidents in service when she was allegedly touched 
by another female soldier; and she was given Valium at that 
time.  In September 1997, the veteran authorized release to 
VA of records of her treatment by Holzer Medical Center.  
Although medical records from Holzer Medical Center dated in 
May 1969 and June 1970 are on file, a careful review of the 
claims file reveals that the RO has not specifically 
requested that that medical facility provide records of any 
treatment of the veteran in August 1969.  The Board finds 
that any such records would be pertinent to the veteran's 
claim and that VA's duty to assist the veteran includes 
making an attempt to obtain copies of any such records which 
may be available.  Therefore, this case will also be remanded 
to attempt to obtain such records.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate her claim on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

3.  The Holzer Medical Center, 
Gallipolis, Ohio, should be requested to 
provide copies of any and all records of 
treatment of the veteran in 1969, to 
specifically include any records dated in 
August 1969.  If no additional records 
are available, or if they have been 
destroyed, specific confirmation of that 
fact should be requested.  In the event 
that Holzer Medical Center does not 
respond to VA's request for records, the 
veteran should be notified under the 
provisions of 38 C.F.R. § 3.159 (2002) 
that she should attempt to obtain and 
submit any such records.
Following completion of these actions, the evidence should be 
reviewed to determine whether the appellant's claim may now 
be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
afford the appellant due process of law and the notice 
required by the VCAA and to assist her in the development of 
her claim.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	James W. Loeb
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




